Opinion issued May
12, 2011

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-09-00564-CR
____________
 




JOE EVERETT FOSTER, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 208th
District Court
Harris County, Texas
Trial Court Cause No. 1177846
 
 

MEMORANDUM
OPINION




          Appellant,
Joe Everett Foster, Jr., pleaded guilty to the offense of aggravated robbery
with a deadly weapon, without an agreed recommendation by the State as to
sentencing.  The trial court found
appellant guilty, and sentenced appellant to 15 years’ confinement.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
In a plea bargain case, a defendant
may appeal only those matters that were raised by written motion filed and
ruled on before trial, or after getting the trial court’s permission to appeal.  Tex.
R. App. P. 25.2(a)(2).  An appeal
must be dismissed if a certification showing that the defendant has the right
of appeal has not been made part of the record.  Tex. R.
App. P. 25.2(a)(2)(d).
Here, the trial court’s certification
is included in the record on appeal. See
Tex. R. App. P. 25.2(d).  The trial court’s certification states that the
defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  Because appellant has no right of appeal, we
must dismiss this appeal.  See Chavez v. State, 183 S.W.3d 675, 680
(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to
ascertain whether an appellant who plea-bargained is permitted to appeal by
Rule 25.2(a)(2), must dismiss a prohibited appeal without further action, regardless
of the basis for the appeal.”). 
Accordingly, we dismiss the appeal
for want of jurisdiction.  All pending
motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp
and Brown.
 
Do not publish. 
Tex. R. App. P. 47.2(b).